466 F.2d 522
Johnny R. MARTINEZ, Petitioner-Appellant,v.Dr. George J. BETO, Director, Texas Department ofCorrections Respondent-Appellee.
No. 72-2182.
United States Court of Appeals,Fifth Circuit.
Aug. 28, 1972.

Johnny R.Martinez, pro se.
Crawford Martin, Atty. Gen., Lonny Zwiener, Asst. Atty. Gen., Austin, Tex., for respondent-appellee.
Before SIMPSON and CLARK, Circuit Judges.
PER CURIAM:


1
Having concluded that this Court is without jurisdiction to adjudicate the merits of this appeal, the appeal is dismissed.1  Rule 4(a), F.R.A.P., Jackson v. Decker, 5th Cir. 1971, 451 F.2d 348.



1
 It is appropriate to dispose of this pro se case summarily, pursuant to this Court's local Rule 9(c)(2), appellant having failed to file a brief within the time fixed by Rule 31, Federal Rules of Appellate Procedure.  Kimbrough v. Beto, Director, 5th Cir. 1969, 412 F.2d 981